Per Curiam.
The plaintiff is in possession under a lease which does not expire for more than five years. He is using the fixtures and improvements for his own benefit. He fails to allege either that the improvements were necessary or that the defendants authorized them or agreed to pay for their installation. Whether his additions to the building are such business fixtures as will permit him to remove them when his lease expires, does not appear. If the defendants are in anywise liable, which is not conceded, the extent of the liability cannot be determined until the time the plaintiff surrenders the leased premises.
The complaint fails to state a cause of action. The demurrer was properly sustained.
Affirmed.